People v Simmons (2016 NY Slip Op 00661)





People v Simmons


2016 NY Slip Op 00661


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
L. PRISCILLA HALL
SANDRA L. SGROI, JJ.


2009-10607
 (Ind. No. 08-00370)

[*1]The People of the State of New York, respondent, 
vTyrone Simmons, appellant.


Tyrone Simmons, Romulus, NY, appellant pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.
Richard L. Herzfeld, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 13, 2012 (People v Simmons, 93 AD3d 739), affirming a judgment of the Supreme Court, Westchester County, rendered October 16, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., BALKIN, HALL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court